ELLIOTT, J.
The plaintiff, Gulf Finance Securities Co., held a chattel mortgage on a Ford truck owned by defendant, George B. Taylor.
Defendant resided in New Orleans at the time the mortgage was granted and the truck was also situated there at that time. Defendant then moved to the Parish of St. Tammany and removed the truck to his new domicile. The chattel mortgage was recorded in New Orleans but not in St. Tammany parish. The truck was seized by a judgment creditor of defendant in the Parish of St. Tammany, and sold at constable’s sale to L. J. Levy, intervenor.
Plaintiff’s contention is that the mortgage followed the truck to St. Tammany parish. L. J.' Levy was an innocent purchaser at judicial sale in St. Tammany parish and knew nothing of the mortgage. His title to the truck is good. See Wilson vs. Lowrie, 156 La. 1062, 101 South. 549.
The judgment appealed from is correct and must be affirmed.
’ The plaintiff and- appellant to pay the cost in both courts.